DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Applicant's response filed on 5/14/2021.

Allowable Subject Matter

Claims 1-8 and 10-21 are allowed.

EXAMINER’S AMENDMENT

An examiner's amendment to the record appears below.  Should the change and/or additional be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee. 
Examiner contacted Applicant’s representative, Mr. Samuel Gee (Reg. no. 76,976) on July 30, 2021 and discussed a potential amendment with independent claims to result in allowability of the case.  Subsequently, Applicant agreed to the Examiner’s amendment listed below.

a memory;
at least one processor communicatively coupled to the memory;
a set of data sources associated with at least one data storage device;
a user interface device for receiving database credentials associated with connecting to the set of data sources;
an onboarding component, implemented on the at least one processor, connecting to the set of data sources using connection data via a network, the connection data comprising the database credentials;
an extraction component, implemented on the at least one processor, extracts data and corresponding data structure of data assets associated with the set of data sources and a set of predefined business performance metrics; 
a key performance indicator (KPI) creation component, implemented on the at least one processor, automatically defines at least one KPI based on analysis of the extracted data and a set of user-provided attribute operators for KPI creation, wherein the user-provided attribute operators are identified by a user-provided key word; 
a graphical user interface implemented on the at least one processor configured to enable a user to access a portal page implemented on the user interface device, wherein the portal page is accessed via a web browser and provides a set of GUI options for self-service creation, by the user, of KPIs via a metric definition component; 
the metric definition component, implemented on the at least one processor[[,]]: 
validates the created KPI by the user using a subset of the extracted data,
identifies one or more entities related to the user-provided key word from a relationship graph;
obtains a set of entity pairs from an entities list, the entities list including the one or more entities, wherein each entity pair including a primary key (PK); and 
creates a query using user input provided by the user and a join clause created using the PK for the each entity pair from the entities list; 

a visualization component, implemented on the at least one processor, creates a set of visualizations representing data associated with the at least one KPI; and
an output device outputs at least one visualization in the set of visualizations to at least one user, wherein the at least one visualization provides a graphical representation of a quantifiable measurement gauging performance based on the at least one KPI. 

2.	(Original) The system of claim 1, further comprising:
a set of tables within a database associated with at least one data source in the set of data sources, wherein the onboarding component imports the set of tables via the database credentials. 

3.	(Currently Amended) The system of claim 1, further comprising: 
an analysis component, implemented on the at least one processor, performs semantic analysis on table metadata associated with a set of data tables available via the set of data sources, wherein: 
the table metadata identifies at least one of table name, index keys or columns; 
the analysis component automatically identifies facts and dimensions within at least one data structure extracted from at least one data source in the set of data sources, and
wherein:
the metric definition component identifies the PK for each set of entity pairs, 
the metric definition component compares the PK with the identified dimensions to identify an upgrade to the system, 

the metric definition component creates [[a]] the join clause using the the each entity pair 


4.	(Original) The system of claim 1, further comprising:
an upload component, implemented on the at least one processor, uploads data structure during onboarding.

5.	(Previously Presented) The system of claim 1, wherein:
the graphical user interface provides a drag-and-drop feature enabling the user to drag-and-drop entities and attributes required for visualizing a selected KPI.

6.	(Previously Presented) The system of claim 1, further comprising:
a graphical user interface implemented on the at least one processor that provides an interface to visualize multiple formulas for creating a selected KPI and provides charts to a display of the user interface device for visualization of the selected KPI.

7.	(Previously Presented) The system of claim 1, wherein the metric definition component automatically identifies rollup columns associated with at least one data table required for at least one structured query language (SQL) query associated with identifying the at least one KPI.

8.	(Original) The system of claim 1, further comprising:
the set of data sources including at least one list of tables, dimensions or fact tables, wherein the set of data sources are uploaded to a database for analysis during creation of a set of KPIs.

9.	(Canceled) 


extracting, by an extraction component, a set of data structures associated with a set of data sources;
analyzing, by an analysis component, an extracted set of data structures and a set of predefined performance metrics;
defining, by a metric definition component, a set of KPIs based on the analysis of the extracted set of data structures and a set of user-provided attribute operators for KPI creation, wherein the user-provided attribute operators are identified by a user-provided key word; 
self-service creating, via a portal page accessed via a graphical user interface and implemented on a user interface device, the set of KPIs, wherein the graphical user interface provides a set of GUI options for self-service creation, by a user, of KPIs via the metric definition component;
validating, by the metric definition component, the created set of KPIs by the user using a subset of the extracted set of data structures; 
identifying one or more entities related to the user-provided key word from a relationship graph;
obtaining a set of entity pairs from an entities list, the entities list including the one or more entities, wherein each entity pair including a primary key (PK); 
creating a query using user input provided by the user and a join clause created using the PK for the each entity pair from the entities list; and
generating, by a visualization component, at last one visualization representing data associated with at least one KPI in the set of KPIs for display to the user via an output device.

11.	(Original) The computer-implemented method of claim 10, further comprising:
connecting, by an onboarding component, to the set of data sources using connection data provided by the user via a user interface device, the set of data sources comprising a cloud storage, wherein a connection with the cloud storage is accomplished via a network; and


12.	(Original) The computer-implemented method of claim 10, further comprising:
onboarding related entities;
classifying entities as fact or dimension;
updating classification with updates on condition user-provided updates are provided by the user; and
persisting information from the updated classification into a set of relationship graphs.

13.	(Currently Amended) The computer-implemented method of claim 10, further comprising:
searching for related entities and attributes using a set of the user-provided key words;

adding the entities and attributes to a result set.

14.	(Currently Amended) The computer-implemented method of claim 10, further comprising:
identifying of the one or more entities associated with a set of the user-provided attributes;
obtaining [[a]] the set of entity pairs from [[an]] the entities list; and
creating [[a]] the join clause using the PK for the each entity pair 


15.	(Original) The computer-implemented method of claim 10, further comprising:


16.	(Original) The computer-implemented method of claim 10, further comprising:
uploading the set of data sources including at least one of a list of tables, dimensions, or fact tables, wherein the set of data sources are uploaded to a database for analysis during creation of the set of KPIs.

17.	(Currently Amended) One or more non-transitory computer storage devices, having computer-executable instructions for defining and visualizing key performance metrics by a metric definition component, that, when executed by a computer cause the computer to perform operations comprising:
uploading a dynamic set of data sources including at least one of a list of tables, dimensions, or fact tables, wherein the dynamic set of data sources are uploaded to a database for analysis during creation of a set of KPIs;
self-service creating, via a portal page accessed via a graphical user interface and implemented on a user interface device, the set of KPIs, wherein the graphical user interface provides a set of GUI options for self-service creation, by a user, of KPIs via the metric definition component; 
extracting a set of data structures associated with the dynamic set of data sources;
analyzing an extracted set of data structures and a set of predefined performance metrics;
defining the created set of KPIs by the user based on the analysis of data associated with the extracted set of data structures and a set of user-provided attribute operators for KPI creation, wherein the user-provided attribute operators are identified by a user-provided key word; 
validating, by the metric definition component, the created set of KPIs by the user using a subset of the extracted set of data structures; 
identifying one or more entities related to the user-provided key word from a relationship graph;
obtaining a set of entity pairs from an entities list, the entities list including the one or more entities, wherein each entity pair including a primary key (PK);
creating a query using user input provided by the user and a join clause created using the PK for the each entity pair from the entities list; and
exporting the set of KPIs and data associated with the created set of KPIs by the user to at least one destination database.

18.	(Previously Presented) The one or more non-transitory computer storage devices of claim 17, wherein the metric definition component, when further executed by a computer, cause the computer to perform operations comprising:
creating a set of visualizations representing data associated with at least one KPI, wherein the set of visualizations provide a graphical representation of a quantifiable measurement gauging performance based on the at least one KPI in the set of KPIs.

19.	(Previously Presented) The one or more non-transitory computer storage devices of claim 17, wherein the metric definition component, when further executed by a computer, cause the computer to perform operations comprising:
connecting to at least one data source via a network using connection data provided by a user via a user interface device, the dynamic set of data sources comprising a cloud storage, wherein a connection with the cloud storage is accomplished via a network.

20.	(Previously Presented) The one or more non-transitory computer storage devices of claim 17, wherein the metric definition component, when further executed by a computer, cause the computer to perform operations comprising:
executing a set of algorithms to generate a KPI, wherein the set of algorithms further comprises an entity classification algorithm, an entity search algorithm and an entity relational mapping algorithms. 




Examiner’s Statement for Reasons for Allowance

The following is an Examiner’s statement of reasons for allowance: After further consideration, it is noted that the prior art does not teach all the features of the claimed invention.

Applicant’s amendments and prior arguments clarify that the invention is directed towards defining and visualizing at least one KPI based on analysis of automatically extracted data and set of user provided attribute operators identified by a user-provided key word.  The examiner has found no prior art which teaches the required features claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vasudevan et al. (US Patent Application 2017/0351689) – teaches an intelligent, automated KPI-discovery method using existing machine-learning algorithms and Natural Language Processing (NLP) for extraction and construction of KPIs.
Christ et al.  (US Patent Application US 2009/0064025) – teaches a system and process that provides a set of tools and interfaces that facilitate the generation of reports for the monitoring of key performance indicators.
KOTHANDARAMAN et al.  (US Patent Application US 2020/0019822) – teaches an AI-based process monitoring system access a plurality of data sources having different data formats to collect and analyze KPI data and shortlist KPIs that are to be used for determining the impact of automation of an automated process or sub-process.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571)-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SANG H KIM/Primary Examiner, Art Unit 2176